DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Response to Amendment / Arguments 
 Applicant’s arguments with respect to the claim amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Publication No. 2017/0187963 A1).

	Regarding claim 1: 
Lee teaches: an apparatus (claim 1, display device for a vehicle) for controlling an augmented reality (e.g. paras. 98-101, augmented reality), the apparatus comprising:
a communicator (e.g. Fig. 1: 120, 130, these two act as a communicators, in combination with para 39, the display device is configured for communication) (*see also discussion below) configured to communicate with an external device (Fig. 1: 160, 500, 510, 500, 770, 760, 160, 150, any of these can be considered external devices. See also Fig. 3, 4 and 8); and 
a processor (claim 1, processor) configured to: 
identify a first sensing device (Fig. 1: 150, monitoring unit that can include a camera; see also paras. 66-68, 112) and a second sensing device (e.g. para. 46, gesture input unit) external to the apparatus (see para. 102, in one example, the gesture input unit can be combined with a second display unit; another example can be separate), 
generate virtual image data based on sensing data received, via the communicator, from the identified first sensing device and the second sensing device (e.g. para. 112, display graphic images in consideration of data from the monitoring unit (first sensing device), and para. 46, 102, gestures to control display device. See also Fig. 11b), 
wherein the first sensing device is configured to capture an entire face information of a user wearing an image display device on the face and the second sensing device configured to capture gesture information about a gesture of the user (see above mapping to “identify” function, paras. 66-68, 112; and paras. 46 and 102, the first sensing device can capture face images; the second gesture info), 
receive actual image data, via the communicator, from a photographing device external to the apparatus (see e.g. Fig. 4, receive image data of real objects or actual image data from external cameras 160(a-f), i.e., images generated from outside the vehicle. See also claim 1 (camera to acquire image around the vehicle)), and 
provide the virtual image data matching the actual image data to the image display device external to the apparatus, via the communicator (see e.g. Fig. 9, 15(a-c); claims 2, 4, 15 and paras. 66-79. See also paras.  99-104, which describe a display unit (i.e. display device), capable of implementing augmented reality, which also teaches matching virtual image data with actual image data. See also Figs. 7 and 14A-17, all of which provide examples of the result of providing virtual image data matching the actual image data), 
wherein the first sensing device, the second sensing device, and the image display device are separate from each other (see e.g. Fig. 3: display unit 180, first sensing device 150 are separate. See also paras.  99-104 re: a display unit that could also be a head up display (HUD) (*see also discussion below). 
	Re: the second sensing device being separate form the first sensing device and the image display device, it would have been obvious for one of ordinary skill in the art to have modified the applied reference, in view of same to have obtained the above, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  Lee teaches a second sensing device (i.e. optical sensor capable of detecting gesture; see para. 46).  The second sensing device can be separate from a display device (see e.g. para. 102, here it says they can be combined, but in para. 46 they are separate (separate from touch input unit). See also para. 40-42, components can be separate devices inside the vehicle).  Modifying Lee, in view of same, such that the second sensing device is separate from the first and display device, is taught and suggested by Lee, and would have been obvious and predictable to one of ordinary skill in the art.
	Further re: the communicator, Lee teaches that communication between components of a system are known (see above mapping re: communicator). Modifying Lee, in view of itself, such that Fig. 1: 120, 130 correspond to a communicator capable of transmitting/receiving data between external devices and/or sensing units, as shown in Fig. 2, is all of taught and suggested by Lee, and would have been obvious and predictable to one of ordinary skill in the art.
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 2:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the apparatus of claim 1, wherein the processor is further configured to: receive an identification signal from the first sensing device via the communicator; and identify the first sensing device based on the identification signal, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Lee teaches that pairing devices or components is known (see e.g. para. 178), and in such pairing, this corresponds to sending/receiving identification signals and identifying devices based on said signals. Modifying Lee, in view of same, such that the same concept is applied to the first sensing device via the communicator, all of which is taught by Lee, such that data can be exchanged (see Lee, paras. 176-189), , is taught and suggested by Lee, and would have been obvious and predictable to one of ordinary skill in the art.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 3:
	Lee teaches: the apparatus of claim 1, wherein the sensing data comprises image data about an area including the face of the user (e.g. paras. 112, 193). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Lee, to have obtained the above.  The motivation would be to have additional user specific information with which to tailor user experience.  


	Regarding claim 4:
	Lee further teaches: the apparatus of claim 3, wherein the processor is further configured to extract information about a position and a direction of the face of the user from the sensing data (see e.g. Fig. 11B and paras. 112, extract information about a driver’s eyesight direction, gaze and position of face. This corresponds to “information about a position and direction of the face”).  
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Lee, to have obtained the above.  The motivation would be to have additional user specific information with which to tailor image content. 


	Regarding claim 5:
	Lee teaches: the apparatus of claim 3, wherein the image display device is configured to output a virtual image (see e.g. Fig. 9, 13A, 16A-17, 19), and 
	the processor is further configured to generate the virtual image data such that the image display device outputs the virtual image matching an actual image, wherein the actual image is based on the actual image data received, via the communicator, from the photographing device external to the apparatus (see above mapping to claim 1, this is very similar to the generate, receive and provide functions. This is also taught by the augmented reality functions of Lee, and the above Figures mapped in the immediate function above in this claim. Actual image data is taught by the external cameras (e.g. Fig. 4)). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Lee, to have obtained the above.  The motivation would be to provide an augmented reality in-vehicle experience to facilitate navigation and prevent accidents. 


	Regarding claim 6:
	Lee further teaches: the apparatus of claim 5, wherein the virtual image has a position fixed on the actual image (see e.g. Fig. 9, 13A, 16A-17, 19, each of these illustrate/teach a virtual image with a position fixed on the actual image. See also paras. 98-101, 110-133, 140-47, which further teaches virtual images fixed on the actual image and in a position that considers user gaze, facial position, object locations (actual image) to provide a fixed position). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Lee to have obtained the above.  The motivation would be to provide relevant augmented or virtual content for images corresponding to the real world. 


	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the apparatus of claim 6, wherein the image display device is configured to output the virtual image (e.g. Figs. 9, 11A, 12A-14A, 15B-17), 
	wherein the processor is further configured to: 
	control a vehicle such that a function corresponding to the gesture is performed, and generate the virtual image data such that the image display device outputs the virtual image corresponding to the function (e.g. para.45-46, functions corresponding to gesture are performed, such as showing a graphic image on the windshield as one example). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Lee, to have obtained the above.  The motivation would be to provide an augmented reality in-vehicle experience to facilitate navigation and prevent accidents.


	Regarding claim 8:
	Lee teaches: the apparatus of claim 7, wherein the virtual image is independent of the actual image (see e.g. Figs. 12A, 13A, 16A and para. 196 (i.e. menu)).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Lee to have obtained the above.  The motivation would be to provide an interactive display.  


	Regarding claim 9:
	Lee teaches: the apparatus of claim 1, wherein the image display device comprises a glasses-type device (para. 100). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Lee, to have obtained the above.  The motivation would be to take advantage of known devices for rendering content virtually. 


	Regarding claim 11: see claim 1. 
	The method of claim 11 corresponds to the functions that are performed by the apparatus for controlling augmented reality of claim 1. Thus, the same rationale for rejection applies.

 
	Regarding claim 12: see claim 2. 
	These claims are similar. Thus, the same rationale for rejection applies. 


	Regarding claim 13: see claim 5. 
	Claim 13 is a subset or a portion of what is recited in claim 5. Thus, the same rationale for rejection applies. 


	Regarding claim 14: 
	Lee teaches: the method of claim 13, wherein the generating of the virtual image data comprises: extracting information about a position and a direction of a face of a user from the sensing data ((see e.g. Fig. 11B and paras. 112, extract information about a driver’s eyesight direction, gaze and position of face. See also mapping to claim 5);
	obtaining actual image data (Fig. 4, actual image data from external cameras); and 
	matching the virtual image to the actual image based on the information about the position and the direction of the face and the actual image data (see e.g. Fig. 9, 11A, 11B, 13A, 16A-17, 19, and paras. 98-101, 110-133, 140-47). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Lee to have obtained the above.  The motivation would be to provide relevant augmented or virtual content for images corresponding to the real world. 


	Regarding claim 15: see claim 8.  
	These claims are similar. Thus, the same rationale for rejection applies. 


	Regarding claim 16: see claim 7.  
	The features of claim 16 are encompassed by claim 7. Thus, the same rationale for rejection applies. 


	Regarding claim 17: see also claims 1, 6 and 9. 
	Lee teaches a system (Fig. 2) for implementing an augmented reality (e.g. paras 98-101, 129), the system comprising.
	Most of claim 17 is a combination of claim 1 (most of the structure and function of claim 17 mirrors claim 1), claim 5 5 (output a virtual image based on virtual image data; and claim 9 (glasses-type device), as mapped above. 
	The features of claim 17 that are not in the above referenced claims are the following: 
	an augmented reality controlling apparatus (e.g. Fig. 2: 170) configured to generate virtual image data matching the actual image data by processing the sensing data (see e.g. Fig. 9, 11A, 11B, 13A, 16A-17, 19, and paras. 98-101, 110-133, 140-47); … 
	wherein the external photographing apparatus (Fig. 4), the first sensing device (Fig. 3: 150) and the augmented reality controlling apparatus (e.g. disposed in vehicle, see paras 39-41) are external to the image display device (para. 100, HUD) (see also discussion below), 
	wherein the first sensing device, the second sensing device, the augmented reality controlling apparatus and the image display device are separate from each other (see also discussion below), and 
	wherein the first sensing device is configured to capture an entire face information of a user wearing the image display device on the face (see para. 100, HUD, in combination with para. 76, 112 and 193, and Fig 11B. Modifying Lee, in view of itself, such to capture the entire face of a user wearing the HUD (Google Glass is one example of a HUD), to, i.e. have information of user location in the vehicle or facial recognition or biometric data, is all of taught, suggested and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Further re: the first two wherein clauses, consider the following.  
	For the first wherein clause, modifying Lee in view of itself such that the external photographing apparatus (Fig. 4), the first sensing device (Fig. 3: 150) and the augmented reality controlling apparatus (e.g. disposed in vehicle, see paras 39-41) are external to the image display device (HUD), is taught and suggested by Lee (i.e. dispose the AR controlling apparatus in the vehicle, as separate units or devices from the remaining 3 devices)), and would have been obvious and predictable to one of ordinary skill in the art. 
	For the second wherein clause, see claim 1 re: separation of sensing devices and image display device. Modifying Lee, in view of same, such that the AR controlling apparatus is also separate (see paras. 39-41), is taught and suggested by Lee (i.e. dispose the AR controlling apparatus in the vehicle, as separate units or devices from the remaining 3 devices)), and would have been obvious and predictable to one of ordinary skill in the art.
	The prior art included each element recited in claim 17, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Regarding claim 19:
	Lee teaches: the system of claim 17, wherein the augmented reality controlling apparatus comprises a mobile portable device (Fig. 2: 600) and 
	receives an identification signal from the first sensing device to identify the first sensing device (see mapping to claim 2 above. This is a similar feature to what is in claim 2).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference, in view of same to have obtained the above.  The motivation would be to take advantage of known hardware to control tasks, and to facilitate communication between devices in a system.  


	Regarding claim 20:
	Lee further teaches: the system of claim 17, wherein the augmented reality controlling apparatus is embedded in a vehicle (e.g. Figs. 2, 8, paras. 39 (disposed in a vehicle)).   
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Lee to have obtained the above.  The motivation would be to exercise flexibility in hardware design for in-vehicle systems as taught by the prior art.   


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ionescu U.S. Patent Application Publication No. 2013/0258486 A1). 

	Regarding claim 10:
	The applied references to claim 1 do not proactively specify claim 10.
	In analogous art, Ionescu teaches: the apparatus of claim 1, wherein the image display device is configured to output virtual images located at a plurality of focal lengths (Abstract, claims 8 and 10, and paras. 18-28). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Ionescu to have obtained the above.  The motivation would be to take advantage of light technology with respect to varying focal lengths to provide enhanced imaging. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional refs on the PTO-892 are relevant to in-vehicle imaging systems, and related image sensing and processing.
*   *   *   *   *
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571) 270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613